Citation Nr: 0427217	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  99-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver disorder 
(including hepatitis C), as secondary to Agent Orange 
exposure.

2.  Entitlement to disability compensation benefits for 
hepatitis C as a result of medical treatment in October 1974.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in St. Petersburg, Florida.

In a November 2001 decision the Board, in pertinent part, 
reopened the veteran's service connection claim and remanded 
the case to the RO for additional development.  A review of 
the record shows the RO complied with the requested remand 
instructions.  Therefore, the Board finds the service 
connection issue on appeal has been properly developed for 
appellate review.  

The Board also notes that correspondence dated September 15, 
1998, from the Portland RO may be construed as a denial of 
the veteran's claim for entitlement to disability 
compensation benefits for hepatitis C as a result of medical 
treatment in October 1974.  That correspondence, in essence, 
notified the veteran that an unspecified claim had been 
denied because he had not provided information as requested 
by correspondence dated July 21, 1998.  Statements indicating 
disagreement from that determination were received in 
November 1998.  As a statement of the case has not been 
issued on this matter, it must be remanded for additional 
development.  The Court has held that where the Board finds a 
notice of disagreement has been submitted regarding a matter 
which has not been addressed in a statement of the case, the 
issue should be remanded for appropriate action.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  This matter is REMANDED 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The evidence demonstrates the veteran's liver disorder 
(including hepatitis C) was not incurred or aggravated during 
active service nor as a result of herbicide exposure during 
service.


CONCLUSION OF LAW

A chronic liver disorder (including hepatitis C) was not 
incurred in or aggravated by active service nor as a result 
of herbicide exposure during service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claim by correspondence 
dated in October 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in October 2003 was not given 
prior to the first agency of original jurisdiction (AOJ or 
RO) adjudication of the claim, the notice was provided prior 
to the transfer and certification of the veteran's case to 
the Board.  The issue on appeal was re-adjudicated and a 
supplemental statement of the case was provided to the 
veteran in May 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the October 2003 VCAA notice letter generally 
informed the veteran of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
May 2004 supplemental statement of the case.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the notice letter was non-prejudicial error. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  In correspondence received in March 2002 the 
office of Dr. E.J. refused to provide copies of the veteran's 
medical records without charge because the veteran had been 
previously provided copies.  The RO notified the veteran that 
Dr. E.J. had not responded by providing the requested records 
in a May 2004 supplemental statement of the case; however, 
the veteran made no further efforts to provide the 
information apparently in his possession.  Therefore, the 
Board finds further attempts to obtain additional evidence 
would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
issue on appeal was obtained in April 2004.  The available 
medical evidence is sufficient for adequate determinations of 
the issues addressed in this decision.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  

Service Connection Claims
Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment for a liver disorder or hepatitis 
during active service.  Records show that the veteran served 
in Vietnam from January 23, 1970, to January 22, 1971.

Subsequent service department medical reports reveal that the 
veteran was placed on temporary disability retired list 
(TDRL) status in July 1971 for idiopathic hypertrophic 
subaortic stenosis.  An April 1976 TDRL evaluation noted 
liver function tests during hospitalization revealed abnormal 
findings; however, a Hepatitis Australian Antigen was 
negative.  It was noted that further probing into the 
veteran's social history included report of modest amounts of 
alcohol consumption almost daily, including prior to 
admission.  The treatment plan included repeat liver function 
tests after abstaining from alcohol and, if abnormal, to 
schedule a liver biopsy.  The diagnoses included abnormal 
liver function tests probably secondary to alcohol abuse.  A 
November 1976 TDRL evaluation noted follow-up liver function 
tests in May 1976 were normal, but also noted present testing 
revealed slightly increased findings.  The diagnoses included 
abnormal liver functions of unknown etiology.

In his November 1992 application for VA benefits the veteran 
requested entitlement to service connection for liver 
problems.  He indicated the disorder was related to exposure 
to Agent Orange.

At his VA examination in January 1993 the veteran reported he 
was concerned about his liver.  He denied having received any 
diagnosis of a liver disorder, but reported a prior history 
of heavy alcohol use, multiple recreational drug use, and 
intravenous drug use.  No diagnosis of a liver disorder or 
hepatitis was provided.  Laboratory testing revealed SGOT 
findings of 30.

In a September 1994 rating decision the Portland RO, among 
other things, denied service connection for liver problems 
due to Agent Orange exposure.  The veteran was notified of 
the determination, but did not appeal.

In correspondence dated in March 1996 the veteran, in 
essence, requested his service connection claim for liver 
problems be reopened.  In subsequent statements he asserted 
his belief that his hepatitis was due either to Agent Orange 
exposure or to a blood transfusion during heart surgery.  He 
also claimed his hepatitis and liver disorder were due to 
porphyria cutanea tarda as a result of Agent Orange exposure.

VA medical correspondence dated in October 1996 notified the 
veteran that his blood tests for hepatitis C were positive.  
It was noted that this probably explained his elevated liver 
function test.  

VA examination in October 1997 noted a diagnosis of hepatitis 
C.  No opinion as to etiology was provided.  Subsequent VA 
and private treatment reports also noted diagnoses of 
hepatitis C and elevated liver enzyme findings, without 
opinion as to etiology.  

In a June 1998 statement in support of his claim the veteran 
noted he had undergone open heart surgery at a VA medical 
center in Tennessee in 1974.  He reported that during that 
procedure he received blood donated by B.B. who had recently 
died as a result of heart disease and hepatitis C.  The 
veteran claimed this was the only time he had been exposed to 
hepatitis C.  

In correspondence dated in December 1999 D.B. noted her 
deceased spouse, R.G.B., had donated blood to the veteran in 
association with his open heart surgery in 1974.  It was also 
noted that R.G.B. had learned of his hepatitis C virus 
infection and cirrhosis of the liver in 1995 and that he died 
in August 1996.  She stated his liver had been damaged from 
long-term chronic virus.

In correspondence dated in January 2000 the veteran's private 
chiropractor opined that it was very possible that the 
veteran's hepatitis C virus had been transmitted as a result 
of transfused blood.  The report described various medical 
aspects related to hepatitis C virus and stated the veteran's 
laboratory tests revealed evidence of liver damage measured 
by elevated enzymes which were more likely related to toxic 
chemicals and the drugs he had been prescribed over the 
years.  It was noted, however, that hepatitis C was also a 
possibility.

VA medical opinion in April 2004 noted the veteran's claims 
file had been thoroughly reviewed.  The examiner stated, 
apparently in response to the question of whether the 
veteran's hepatitis C was a result of Agent Orange exposure, 
that hepatitis C was contracted through blood borne pathogen 
and not from herbicide exposure.  It was also noted that 
service department medical records revealed slightly elevated 
liver enzymes, but that the veteran had a history of alcohol 
abuse and hepatitis tests had been negative and that 
subsequent liver function tests had been normal after the 
veteran abstained from alcohol.  The examiner stated a review 
of the record revealed no evident risk factors for hepatitis 
C during active service and that his only indication of a 
skin disorder was an allergic urticaria.  In conclusion, the 
examiner opined that the veteran's hepatitis C was unrelated 
to service and that an opinion as to the etiology of his 
hepatitis C virus would be purely speculative.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Porphyria 
cutanea tarda is an enumerated disease for presumptive 
service connection purposes; however, only if the disorder 
became manifest to a degree of 10 percent or more within one 
year from the last date the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Veterans diagnosed with an enumerated 
disease who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

In this case, the Board finds the April 2004 VA medical 
opinion demonstrates the veteran's present liver disorder and 
hepatitis C were incurred many years after active service and 
were not caused as a result of herbicide exposure during 
service in Vietnam.  This opinion is considered persuasive 
because it is shown to have been based upon a thorough and 
complete review of the pertinent medical evidence of record.  
The examiner found, in essence, that a liver disorder noted 
approximately 3 years after active service was not a 
manifestation of a chronic disorder and that the veteran's 
hepatitis C virus was not shown to have been incurred as a 
result of service.  

Based upon the evidence of record, the Board finds the 
veteran's liver disorder (including hepatitis C) was not 
incurred or aggravated during active service nor as a result 
of herbicide exposure during service in Vietnam.  There is no 
competent medical evidence indicating a diagnosis of 
porphyria cutanea tarda has ever been provided nor that a 
present liver disorder is due to any incident of active 
service.  It is significant to note that hepatitis C is not 
an enumerated diseases for presumptive service connection 
purposes.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a liver disorder 
(including hepatitis C) is denied.


REMAND

As noted above, a statement of the case has not been issued 
from the veteran's disagreement with the September 15, 1998, 
denial of entitlement to disability compensation benefits for 
hepatitis C as a result of medical treatment in October 1974.  
Therefore, the Board finds additional development is 
required.  Manlincon, 12 Vet. App. 238.  

Accordingly, this matter is REMANDED for the following:  

The AOJ should issue a statement of the 
case as to the issue of entitlement to 
disability compensation benefits for 
hepatitis C as a result of medical 
treatment in October 1974.  The veteran 
and his representative should be apprised 
that to perfect the appeal on this issue 
for Board review, he must submit a 
substantive appeal.  The AOJ should allow 
the requisite period of time for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



